Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 1 of 9 PageID #: 398




                              UNITED STATES DISTRICT COURT
                                DISTRICT OF RHODE ISLAND


 ALLEN J. HANSON,
     Plaintiff

 v.                                                             C.A. No. 1:17-cv-0598-WES-PAS

 STATE OF RHODE ISLAND, DEPARTMENT OF
 CORRECTIONS; Et al.,
      Defendants                                                   JURY TRIAL REQUESTED



 STATE DEFENDANTS’ ANSWER TO PLAINTIFF’S THIRD AMENDED COMPLAINT

         NOW COME Defendants, the Rhode Island Department of Corrections, ("RIDOC"),

 Patricia A. Coyne-Fague in her official capacity as Director of RIDOC, and Correctional Officer

 Donald Panarello in his official capacity (“Officer Panarello”) (collectively, “State Defendants”),

 and hereby answers the Third Amended Complaint (ECF 83) filed by Plaintiff Allen J. Hanson

 (“Plaintiff”) as follows:

                                              PARTIES

 1. Admitted to the extent that Plaintiff was a pretrial detainee or inmate at the Adult

      Correctional Institution in or about May 2017. The remainder of the allegations in Paragraph

      1 are denied.

 2. Admitted to the extent that RIDOC is an agency of the State of Rhode Island. The remainder

      of the allegations in Paragraph 2 are denied.

 3. Admitted to the extent that Patricia A. Coyne-Fague is the Director of RIDOC. The

      remainder of the allegations in Paragraph 3 are denied.

 4. Admitted.




                                                      1
Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 2 of 9 PageID #: 399




                                    JURISDICTION AND VENUE
 5. Denied.

 6. Denied.

 7. Admitted.

                                    GENERAL ALLEGATIONS

 8. State Defendants hereby incorporate by reference their responses to Paragraphs 1 through 7

    as if fully set forth herein.

 9. State Defendants are without knowledge or information sufficient to form a belief as to the

    truth of the allegation contained in Paragraph 9, and on that basis, the allegations are denied.

 10. Denied.

 11. Denied.

 12. Denied.

 13. Denied.

 14. State Defendants are without knowledge or information sufficient to form a belief as to the

    truth of the allegation contained in Paragraph 14, and on that basis, the allegations are denied.

 15. State Defendants are without knowledge or information sufficient to form a belief as to the

    truth of the allegation contained in Paragraph 15, and on that basis, the allegations are denied.

 16. Denied.

 17. State Defendants are without knowledge or information sufficient to form a belief as to the

    truth of the allegation contained in Paragraph 17, and on that basis, the allegations are denied.

 18. Denied.

 19. Admitted to the extent that Plaintiff filed a grievance on or about January 17, 2018. The

    remainder of the allegations in Paragraph 19 are denied.




                                                  2
Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 3 of 9 PageID #: 400




 20. Admitted to the extent that Plaintiff’s grievance was denied. The remainder of the allegations

    in Paragraph 20 are denied.

 21. Denied.

 22. Denied.

 23. Denied.

 24. Denied.

 25. Admitted to the extent that RIDOC issued a restitution order to Plaintiff totaling $1,072.60,

    for destruction of prison library books. The remainder of the allegations in Paragraph 25 are

    denied.

 26. Denied.

 27. Admitted to the extent that RIDOC charged Plaintiff’s inmate trust account $1,072.60 for

    restitution, on or about October 24, 2017. The remainder of the allegations in Paragraph 27

    are denied.

 28. Admitted to the extent that on or about November 22, 2017, Plaintiff pled guilty to assaulting

    another inmate causing serious bodily injury and sanctions of 150 days disciplinary

    confinement and loss of good time were imposed. The remainder of the allegations in

    Paragraph 28 are denied.

   COUNT I: VIOLATION OF THE 8TH AMENDMENT’S PROHIBITION AGAINST
                   CRUEL AND UNUSUAL PUNISHMENT

 29. State Defendants hereby incorporate by reference their responses to Paragraphs 1 through 28

    as if fully set forth herein.

 30. Denied.

 31. State Defendants are without knowledge or information sufficient to form a belief as to the

    truth of the allegation contained in Paragraph 31, and on that basis, the allegations are denied.



                                                 3
Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 4 of 9 PageID #: 401




 32. Denied.

 33. Denied.

 34. Denied.

 WHEREFORE, State Defendants respectfully request that Count I is denied and dismissed.

                              COUNT II: BREACH OF CONTRACT

 35. State Defendants hereby incorporate by reference their responses to Paragraphs 1 through 34

    as if fully set forth herein.

 36. Denied.

 37. Denied.

 38. Denied.

 39. Denied.

 40. Denied.

 WHEREFORE, State Defendants respectfully request that Count II is denied and dismissed.

                                     COUNT III: ASSAULT

 41. State Defendants hereby incorporate by reference their responses to Paragraphs 1 through 40

    as if fully set forth herein.

 42. Denied.

 43. Denied.

 44. Denied.

 WHEREFORE, State Defendants respectfully request that Count III is denied and dismissed.

                                    COUNT IV: CONVERSION

 45. State Defendants hereby incorporate by reference their responses to Paragraphs 1 through 44

    as if fully set forth herein.




                                               4
Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 5 of 9 PageID #: 402




 46. Admitted to the extent that RIDOC charged Plaintiff’s inmate trust account $1,072.60 for

    restitution, on or about October 24, 2017. The remainder of the allegations in Paragraph 46

    are denied.

 47. Denied.

 48. Denied.

 WHEREFORE, State Defendants respectfully request that Count IV is denied and dismissed.



                                         JURY DEMAND

        State Defendants request a trial by jury on all issues so triable.




                             [Affirmative Defenses on following page]




                                                   5
Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 6 of 9 PageID #: 403




                     STATE DEFENDANTS’ AFFIRMATIVE DEFENSES

                                     First Affirmative Defense

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted. Plaintiff’s

 Complaint fails to allege facts sufficient to show that Plaintiff is entitled to recover any damages

 as against the State.

                                    Second Affirmative Defense

        The State has the benefit of its status as sovereign, together with all privileges and

 immunities that inure to said sovereign status. The State has the benefit of all expressed and

 implied exceptions to the waiver of sovereign immunity.

                                    Third Affirmative Defense

        To the extent that the State is not immune and is held liable for damages, which liability

 is expressly denied, Plaintiff is not entitled to recover attorneys’ fees, costs, or punitive damages

 as against the State, because such recovery is not authorized under federal or state law.

                                    Fourth Affirmative Defense

        To the extent the State is not immune and is held liable for damages, which liability is

 expressly denied, the monetary limitations on damages set forth in State law, including but not

 limited to R.I. Gen. Laws § 9-31-2, should apply to the State and State officials.

                                     Fifth Affirmative Defense

        At all times material to the matters alleged in the Complaint, the State, its officers,

 agents, and employees, were in the exercise of due care and had in good faith duly fulfilled any

 and all duties owed to Plaintiff if, in fact, any duties were owed. Thus, the State acted reasonably

 and in good faith and did not violate any clearly established law and, therefore, is entitled to

 qualified immunity.




                                                  6
Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 7 of 9 PageID #: 404




                                     Sixth Affirmative Defense

        The acts or omissions of the State were not a conscious disregard of Plaintiff’s needs or

 rights; were not intentional and willful and did not constitute actual fraud, willful misconduct, or

 actual malice and were not in violation of Federal or State law.

                                    Seventh Affirmative Defense

        The State asserts and any all applicable defenses relating to the assumption of risk.

                                    Eighth Affirmative Defense

        The State asserts that the Plaintiff caused and/or contributed to the alleged injuries or

 damages complained of, and therefore, the State pleads the doctrine of comparative and/or

 contributory negligence.

                                     Ninth Affirmative Defense

        The State asserts that the alleged injuries Plaintiff sustained were neither caused by nor

 contributed to, either directly or indirectly, by any acts or omissions of the State but said injuries

 and/or damages, if any, were the result of the superseding and intervening acts or omissions of

 persons or entities other than the State for which acts or omissions the State is neither liable nor

 responsive.

                                     Tenth Affirmative Defense

        The State asserts any and all applicable defenses to Plaintiff’s failure to mitigate the

 alleged injuries or damages.

                                   Eleventh Affirmative Defense

        The State is immune from liability under the Public Duty Doctrine.

                                    Twelfth Affirmative Defense

        The Plaintiff’s claims are barred by the doctrine of laches.




                                                   7
Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 8 of 9 PageID #: 405




                                     Thirteenth Affirmative Defense

         The State had no actual or constructive notice of any defects and/or dangerous conditions

 toward Plaintiff, if any existed, and as such had no duty to Plaintiff.

                                     Fourteenth Affirmative Defense

         Without admitting that the Complaint states a claim, the State is indemnified by another

 party or third party for any damages claimed by Plaintiff.

                                      Fifteenth Affirmative Defense

         The State pleads the defense of open and obvious condition.

                                      Sixteenth Affirmative Defense

         The State reserve the right to amend this filing and to bring or assert any and all

 applicable affirmative defenses which discovery may reveal appropriate or that become known

 later during the pendency of this action.

                                     Seventeenth Affirmative Defense

         The State reserve the right to amend this filing and to bring or assert any and all

 applicable affirmative defenses which discovery may reveal appropriate or that become known

 later during the pendency of this action.

                                     Seventeenth Affirmative Defense

         Plaintiff’s claims are moot.

                                     Eighteenth Affirmative Defense

         Plaintiff lacks standing.

                                     Nineteenth Affirmative Defense

        The State reserve the right to amend this filing and assert additional affirmative defenses, to

 the extent permitted by the Federal Rules of Civil Procedure and Local Rules of the United States

 District Court for the District of Rhode Island.


                                                    8
Case 1:17-cv-00598-WES-PAS Document 86 Filed 02/12/21 Page 9 of 9 PageID #: 406




           WHEREFORE, the State respectfully requests that the Complaint in this civil action be

 dismissed; that judgment enter for State Defendants; and any such other relief as is lawful and

 proper.


                                                       Respectfully Submitted,

                                                       STATE DEFENDANTS
                                                       By:

                                                       PETER F. NERONHA
                                                       ATTORNEY GENERAL

                                                        /s/ Justin J. Sullivan
                                                       Justin J. Sullivan (#9770)
                                                       Special Assistant Attorney General
                                                       OFFICE OF THE ATTORNEY GENERAL
                                                       150 South Main St. Providence, RI 02903
                                                       Tel: (401) 274-4400 | Ext. 2007
                                                       Fax: (401) 222-2995
                                                       jjsullivan@riag.ri.gov



                                  CERTIFICATE OF SERVICE

         I, the undersigned, hereby certify that on Friday, February 12, 2021, a true and accurate
 copy of the within document was filed via Court’s CM/ECF filing system and that it is available
 for viewing and downloading. I also certify that the following parties or their counsel of record
 are registered CM/ECF users and that service will be accomplished by the CM/ECF system.

 Stacy P. Nakasian, Esq.                             Ronald C. Desnoyers, Esq.
 snakasian@duffysweeney.com                          desnoyerslaw@gmail.com


                                                       /s/Justin J. Sullivan




                                                 9
